Title: From Thomas Boylston Adams to William Cranch, 30 January 1802
From: Adams, Thomas Boylston
To: Cranch, William



Dear Sir
Philadelphia 30th: January 1802

I have to acknowledge your favor of the 13th: ulto:. The principal subject in which you dwelt; viz: the intention to destroy the main pillar of our political edifice, has since undergone a very serious discussion; and you have doubtless listened with peculiar interest to the spirited debates, which the motion of Mr: Brackenridge has produced in the Senate of the United States. The speculations under the signature of “a friend to the Constitution,” were republished in the Port Folio, and so far as I have heard them spoken of, are much admired, but you have lived long enough to be thouroughly aware, that a Sheriff or other ministerial office, is not to be reasoned out of an house, against the owner of which he may have an Execution; or in other words, when argument & interest come in competition, it is “frightful odds” against the former. The people of the South, look upon an efficient judiciary as a permanent writ of execution against their persons and estates; how can it be expected then that they will be open to conviction. If men will differ on so essential & important points, as the dependence or independence of judges, at this time of day, the dispute can be resolved into nothing but a contest for power & an imperious call on the score of interest. There is no honesty in those who pretend to doubt, on this subject.
I have been charmed with the energetic language, the manly eloquence & the dignified style of Gouverneur Morris. I have seldom seen a more finished specimen of parliamentary elocution. Yet what effect! He spoke to men as callous, I might say calcined as the walls that surrounded them. They are in truth mere dust & clay; I mean the majority of the majority. Our union has now no bond but the national debt; if the Genevan could pay it off in seventeen hours instead of as many years, he would sooner lose his hand than do it. He knows better.
A memorial has been drafted & signed by the principal members of our bar, on the subject of the projected repeal of the last judiciary law & recommending its continuance. I signed the first draft, but that being altered and a new one made less to my mind than the former, I did not sign the last. Other motives prevented my signing; the very name of Adams, would turn the stomach of every rascal in Congress and they would belch out their windy insolence against any thing to which that name was annexed. You see I am in no very coaxing mood. If I were a member of the State legislature of Massachusetts I would propose certain amendments to the Constitution, such as would meet the approbation, I think, of at least ten States in the Union. “The black cattle to the South, shall not be represented, after the year 1803,” should be the first amendment on my list. If Virginia is not gagged with something like this, there will be no end to her presumption & impudence.
I should like to hear what reception our memorial meets—it will arrive too late to be laid before Senate.
I have never heard how Mr: Johnson is; has he recovered his health?
With best regards to your wife & children / I am, dear Sir / your friend

T B Adams